OPINION OF THE COURT
Memorandum.
Judgment unanimously reversed without costs and complaint dismissed.
Plaintiff sought to recover loss of earnings resulting from her inability to use her fishing trawler due to the closing of the Rockaway Inlet. The inlet was closed as a protective measure after defendant’s dredge had run aground and sunk, resulting in the spillage of 42,000 gallons of oil. At the trial it was undisputed that the dredge had run aground while in tow *1004and under the complete control of the tug Grace Moran. Since a vessel under tow is not responsible for injury to third parties in the absence of a showing that it contributed to the damage, and since the record is devoid of any indication that the defendant was negligent in some fashion, the plaintiff must look to the owners of the tugboat for any recovery (see 15 CJS, Collision, § 75, subd b; 70 Am Jur 2d, Shipping, § 588).
Concur: Pino, P. J., Buschmann and Hirsch, JJ.